UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4097



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JUSAMUEL RODRIGUEZ MCCREARY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00190-RJC-1)


Submitted:    January 27, 2009              Decided:   March 13, 2009


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Cacheris, DOZIER, MILLER, POLLARD & MURPHY, LLP, Charlotte,
North Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jusamuel Rodriguez McCreary pleaded guilty, pursuant to

a plea agreement, to interfering with commerce by robbery, in

violation of 18 U.S.C. §§ 1951, 2 (2006), and use of a firearm in

connection with a crime of violence, in violation of 18 U.S.C.

§§ 924(c)(1)(A)(iii), 2 (2006), and was sentenced to 271 months’

imprisonment.   McCreary’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).   Counsel states that in

his view, there are no meritorious issues for appeal, but he

questions whether the court erred in designating McCreary as a

career offender, in assessing criminal history points for certain

juvenile convictions, and in denying McCreary’s motions for a

departure and a variance sentence.1   McCreary was informed of his

right to file a pro se supplemental brief, but he has not done so.

Finding no error, we affirm.

          McCreary’s counsel first questions whether McCreary’s

2004 and 2005 North Carolina state convictions properly served as

predicate felonies for purposes of designating McCreary as a career

offender because McCreary committed those offenses before he was

eighteen years of age.   A defendant is a career offender when (1)

he was at least eighteen at the time of the instant offense;

     1
      McCreary’s counsel also notes that McCreary waived his right
to appeal in his plea agreement. Because the Government does not
seek to enforce the waiver, we decline to address it. See United
States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005) (citing United
States v. Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000)).

                                 2
(2) the instant offense was a felony crime of violence or a felony

controlled substance offense; and (3) the defendant has at least

two prior felony convictions for crimes of violence or controlled

substance offenses.       USSG § 4B1.1(a).      A “prior felony conviction”

is defined as a “prior adult federal or state conviction.” USSG

§ 4B1.2, comment. (n.1).         “A conviction for an offense committed

prior to age eighteen is an adult conviction if it is classified as

an adult conviction under the laws of the jurisdiction in which the

defendant was convicted . . . .”          Id.

           On both counts, McCreary was convicted and sentenced in

North   Carolina    Superior     Court.      Thus,   his   convictions    were

“necessarily adult convictions” and properly considered as prior

felony convictions for career offender purposes. See United States

v. Allen, 446 F.3d 522, 528 (4th Cir. 2006).

           McCreary’s counsel next challenges the assessment of

criminal history points for certain juvenile convictions.                 This

argument has no practical significance because McCreary’s criminal

history category was controlled by his status as a career offender.

USSG § 4B1.1(b).     Nevertheless, with respect to two of the three

convictions   McCreary     identifies,     because   the   convictions    were

imposed   outside    of    the   five-year      window   specified   in   USSG

§ 4A1.2(d)(2)(B), no criminal history points were assessed.               As to

the third conviction, because the sentence was imposed within five




                                      3
years of the current offense, one criminal history point was

correctly assessed.

           McCreary’s counsel next questions the district court’s

refusal   to      grant   a   downward     departure    pursuant      to     USSG

§   4A1.3(b)(1)    (authorizing    departure     on   the   ground    that   the

defendant’s criminal history category substantially over-represents

the seriousness of the defendant’s criminal history).                The record

confirms the district court considered McCreary’s written and oral

arguments in support of a departure.         It is thus apparent that the

court understood its authority to depart and simply chose not to do

so.   As there is no evidence of an unconstitutional motive or a

mistaken view that it lacked the authority to depart, the district

court’s decision declining to depart is not reviewable. See United

States v. Brewer, 520 F.3d 367, 371 (4th Cir. 2008).

           Finally,       McCreary’s   counsel    questions     whether      the

district court erred by refusing to impose a variance sentence

below the advisory guideline range.          A district court must engage

in a multi-step process at sentencing.           First, it must calculate

the appropriate advisory guideline range.             It must then consider

the resulting range in conjunction with the factors set forth in 18

U.S.C. § 3553(a) (2006) and determine an appropriate sentence.

Gall v. United States, 128 S. Ct. 586, 596 (2007).                    Appellate

review of a district court’s imposition of a sentence is for abuse

of discretion.     Id. at 597; United States v. Pauley, 511 F.3d 468,


                                       4
473 (4th Cir. 2007).   We must first ensure that the district court

committed no significant procedural error, such as failing to

properly calculate the guideline range, treating the guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence.    Gall, 128 S. Ct. at 597.    At the

sentencing hearing in this case, the district court appropriately

treated the guidelines as advisory, considered the relevant factors

under § 3553(a), and sentenced McCreary at the bottom of the

properly calculated guideline range.

          Turning to the substantive reasonableness of McCreary’s

sentence, we presume that a sentence imposed within the properly

calculated guideline range is reasonable. United States v. Go, 517

F.3d 216, 218 (4th Cir. 2008); see Rita v United States, 551 U.S.

__, __-__, 127 S. Ct. 2456, 2462-69 (2007) (upholding presumption

of reasonableness for within-guidelines sentences). Nothing in the

record rebuts the presumption that McCreary’s within-guidelines

sentence imposed by the district court was reasonable.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm McCreary’s convictions and sentence

and deny counsel’s motion to withdraw.    This court requires that

counsel inform McCreary, in writing, of his right to petition the

Supreme Court of the United States for further review. If McCreary


                                 5
requests that a petition be filed,   but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on McCreary.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                6